UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-4526



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


JOSE ALVARO HENRIQUEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:06-cr-00516-JCC)


Submitted:   June 9, 2008                 Decided:   July 14, 2008


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Frances H. Pratt,
Assistant Federal Public Defender, Alexandria, Virginia, for
Appellant.   Chuck Rosenberg, United States Attorney, Harold W.
Chun, Special Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jose Alvaro Henriquez pled guilty to unauthorized reentry

of a removed alien whose removal was subsequent to a conviction for

commission of an aggravated felony, in violation of 8 U.S.C.

§    1326(a)    and    (b)(2)   (2000).       The   district    court     properly

calculated Henriquez’s advisory Sentencing Guidelines range as 70-

87   months     of    imprisonment,   and   sentenced     him   to   70   months’

imprisonment. Henriquez timely appeals, alleging that the district

court’s sentence is procedurally and substantively unreasonable.

For the reasons that follow, we affirm.

               After United States v. Booker, 543 U.S. 220 (2005), we

review a sentence to determine whether it is unreasonable, applying

a “deferential abuse-of-discretion standard.”                   Gall v. United

States, 128 S. Ct. 586, 591 (2007).            A district court must engage

in a multi-step process at sentencing. First, the sentencing court

must calculate the appropriate Sentencing Guidelines range by

making any necessary factual findings.              United States v. Moreland,

437 F.3d 424, 432 (4th Cir. 2006).             Then the court should afford

the parties “an opportunity to argue for whatever sentence they

deem appropriate.”        Gall, 128 S. Ct. at 596-97.           Next, it should

consider the resulting advisory sentencing range in conjunction

with the factors set out in 18 U.S.C. § 3553(a) (2000), and

determine whether the § 3553(a) factors support the sentence

requested by either party.            Id.      Considering the factors in


                                      - 2 -
§ 3553(a) does not require the sentencing court to “robotically

tick through” every subsection of § 3553(a).              United States v.

Montes-Pineda, 445 F.3d 375, 380 (4th Cir. 2006), cert. denied, 127

S. Ct. 3044 (2007).

            To    determine   whether   a   sentencing   court   abused    its

discretion, we undertake a two-part analysis.             United States v.

Pauley, 511 F.3d 468 (4th Cir. 2007).             First, we examine the

sentence    for   “significant   procedural    errors,”    and   second,   we

evaluate the substance of the sentence.          Id. at 473.     Significant

procedural errors include “‘failing to calculate (or improperly

calculating) the Guidelines range, treating the Guidelines as

mandatory, failing to consider the § 3553(a) factors, selecting a

sentence based on clearly erroneous facts, or failing to adequately

explain the chosen sentence.’”          Id. (quoting Gall, 128 S. Ct. at

597).      “Substantive reasonableness review entails taking into

account the ‘totality of the circumstances, including the extent of

any variance from the Guidelines range.’”          Id. (quoting Gall, 128

S. Ct. at 597).      While an appellate court may presume a sentence

within the Guidelines range to be reasonable, it may not presume a

sentence outside the range to be unreasonable.            Id.

            Here, the district court followed the necessary steps in

sentencing Henriquez, and we find no abuse of discretion in its

decision to sentence Henriquez at the bottom of the Guidelines

range.   Accordingly, we affirm the district court’s judgment.             We


                                   - 3 -
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                          AFFIRMED




                              - 4 -